                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 ROBERT WAYNE KOETJE,

        Plaintiff,
                                                                     Hon. Sally J. Berens
 v.
                                                                     Case No. 1:18-cv-750
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/

                                            OPINION

       This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

to review a final decision of the Commissioner of Social Security denying Plaintiff’s claim for

Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties have

agreed to proceed in this Court for all further proceedings, including an order of final judgment.

       Section 405(g) limits the Court to a review of the administrative record and provides that

if the Commissioner’s decision is supported by substantial evidence it shall be conclusive. The

Commissioner has found that Plaintiff is not disabled within the meaning of the Act. Plaintiff

seeks review of the Commissioner’s decision, arguing that it was not supported by substantial

evidence.

       For the following reasons, the Court concludes that the Commissioner’s decision is

supported by substantial evidence. Accordingly, the Commissioner’s decision will be affirmed.

                                   STANDARD OF REVIEW

       The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of the

record made in the administrative hearing process. See Willbanks v. Sec’y of Health and Human

Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social security case is
limited to determining whether the Commissioner applied the proper legal standards in making a

decision and whether there exists in the record substantial evidence supporting that decision. See

Brainard v. Sec’y of Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). The Court may

not conduct a de novo review of the case, resolve evidentiary conflicts, or decide questions of

credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who

is charged with finding the facts relevant to an application for disability benefits, and those findings

are conclusive provided substantial evidence supports them. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla but less than a preponderance. See Cohen v.

Sec’y of Health and Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. See Richardson v. Perales,

402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In determining

the substantiality of the evidence, the Court must consider the evidence on the record as a whole

and take into account whatever in the record fairly detracts from its weight. See Richardson v.

Sec’y of Health and Human Servs., 735 F.2d 962, 963 (6th Cir. 1984). As has been widely

recognized, the substantial evidence standard presupposes the existence of a zone within which

the decision maker can properly rule either way without judicial interference. See Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This standard affords to the administrative decision

maker considerable latitude and indicates that a decision supported by substantial evidence will

not be reversed simply because the evidence would have supported a contrary decision. See Bogle,

998 F.2d at 347; Mullen, 800 F.2d at 545.

                                   PROCEDURAL POSTURE

        Plaintiff filed an application for DIB on October 13, 2014, alleging that he had been

disabled since May 3, 2013. (PageID.270–71.) Plaintiff was 30 years old at the time of the alleged


                                                   2
onset date. (PageID.359.) Plaintiff had previous employment as a roofer/framer, hunting guide,

and maintenance worker. (PageID.114.) Plaintiff’s application was denied (PageID.206–209),

after which time he requested a hearing before an Administrative Law Judge (ALJ) (PageID.211).

          On March 22, 2017, ALJ Virginia Herring conducted a video hearing and received

testimony from Plaintiff and Kelly A. Stroker, an impartial vocational expert. (PageID.75–122.)

On August 25, 2017, the ALJ issued a written decision finding that Plaintiff was not entitled to

benefits because he was not disabled within the meaning of the Act. (PageID.55–65.) The Appeals

Council denied Plaintiff’s request for review on May 3, 2018, rendering the ALJ’s decision the

Commissioner’s final decision in the matter. (PageID.41–43.) Plaintiff initiated this civil action

for judicial review on July 6, 2018.

                                   ANALYSIS OF THE ALJ’S DECISION

          The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).1 If the Commissioner can make a

dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a).             The regulations also provide that, if a claimant suffers from a




      1
       1. An individual who is working and engaging in substantial gainful activity will not be found to be “disabled”
          regardless of medical findings (20 C.F.R. §§ 404.1520(b), 416.920(b));

          2. An individual who does not have a “severe impairment” will not be found “disabled” (20 C.F.R. §§
             404.1520(c), 416.920(c));

          3. If an individual is not working and is suffering from a severe impairment which meets the duration requirement
             and which “meets or equals” a listed impairment in Appendix 1 of Subpart P of Regulations No. 4, a finding
             of “disabled” will be made without consideration of vocational factors. (20 C.F.R. §§ 404.1520(d), 416.920(d));

          4. If an individual is capable of performing her past relevant work, a finding of “not disabled” must be made (20
             C.F.R. §§ 404.1520(e), 416.920(e));

          5. If an individual’s impairment is so severe as to preclude the performance of past work, other factors including
             age, education, past work experience, and residual functional capacity must be considered to determine if other
             work can be performed (20 C.F.R. §§ 404.1520(f), 416.920(f)) .


                                                             3
nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. §§ 404.1545, 416.945.

       The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

she can satisfy her burden by demonstrating that her impairments are so severe that she is unable

to perform her previous work, and cannot, considering her age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof shifts

to the Commissioner at step five of the sequential evaluation process, Plaintiff bears the burden of

proof through step four of the procedure, the point at which her residual functioning capacity

(RFC) is determined. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm’r of

Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point

claimant bears the burden of proof).

       Initially, the ALJ noted that Plaintiff’s previous application for DIB was denied on May 2,

2013. (PageID.55.) Citing Drummond v. Commissioner of Social Security, 126 F.3d 837 (6th Cir.

1997), and Acquiescence Ruling 98-4(6), the ALJ observed that she was bound by the ALJ’s

findings in the prior decision unless there was new and material evidence relating to Plaintiff’s

condition. (PageID.55.) The ALJ determined that, because Plaintiff presented new and material

evidence related to his impairments, she was not bound by the prior decision. (PageID.56.)

       After determining that Plaintiff had not engaged in substantial gainful activity since his

alleged onset date of May 3, 2013, the ALJ found that Plaintiff suffered from the following severe

impairments: (1) degenerative disc disease of the lumbar spine; (2) migraine headaches; (3)

obesity; and (4) depression. (PageID.58.) At step three, the ALJ determined that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals any



                                                 4
impairment identified in the Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P,

Appendix 1. (PageID.48-52.) The ALJ considered listing 1.04, governing spine disorders, and

listing 12.04, pertaining to mental disorders. The ALJ further considered the guidelines for obesity

set forth SSR 02-1p and related refences thereto in the listings. Based on the record, the ALJ

concluded that Plaintiff’s impairments were not sufficiently severe to meet the requirements of

those listings. (PageID.58–60.)

       With respect to Plaintiff’s RFC, the ALJ determined that Plaintiff retained the capacity to

perform light work as defined in 20 C.F.R. §§ 404.1567(b), subject to the following limitations:

       [H]e can occasionally push and pull with the bilateral upper extremities, but cannot
       push or pull with the bilateral lower extremities. The claimant must be able to
       change positions between sitting and standing every 15 to 20 minutes as needed.
       He can sit for six hours in an eight-hour workday, but he can stand and/or walk for
       two hours. The claimant cannot use foot controls. He can occasionally climb stairs,
       but never climb ladders. The claimant can occasionally balance, stoop, kneel,
       and/or crouch but can never crawl. He cannot perform overhead work, he can
       frequently reach in all other directions, and can frequently handle. The claimant
       must avoid environments with excessive vibration, dangerous machinery, and
       unprotected heights. He is limited to unskilled work with a simple routine (SVP 1-
       2) due to distractions from pain and medication side effects.

(PageID.60.)

       The ALJ found that Plaintiff could not perform his past work. However, based on

testimony from the vocational expert, the ALJ found that approximately 170,000 inspector,

packager, and gate attendant jobs existed in the national economy that an individual of Plaintiff’s

age, education, work experience, and RFC could perform. (PageID.64–65.) This represents a

significant number of jobs. See, e.g., Taskila v. Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir.

2016) (“[s]ix thousand jobs in the United States fits comfortably within what this court and others

have deemed ‘significant’”).




                                                 5
                                             Discussion

I.      Plaintiff Waived His Appointments Clause Argument

        Citing Lucia v. Securities and Exchange Commission, 138 S. Ct. 2044 (2018), Plaintiff

argues that the Court should remand this case to the Commissioner for hearing by a new and

properly appointed ALJ. In Lucia, the Court held that ALJs for the Securities and Exchange

Commission had to be appointed to their office in compliance with the Appointments Clause of

the United States Constitution. Id. at 2049–55. Plaintiff admits he never raised this issue at the

administrative level.

        In Pugh v. Commissioner of Social Security, No. 1:18-cv-78, 2018 WL 7572831 (W.D.

Mich. Nov. 8, 2018), Magistrate Judge Carmody rejected an Appointments Clause argument made

under the same circumstances present here—the plaintiff failed to raise it at the administrative

level. Magistrate Judge Carmody noted that the Court in Lucia held that Lucia was entitled to

relief because he timely challenged the ALJ’s appointment at the hearing on his case before the

ALJ. Id. at *1 (citing Lucia, 138 S. Ct. at 2055). Magistrate Judge Carmody found persuasive

other lower federal court decisions applying Lucia to Social Security Administration ALJ

appointments and concluding that such challenges had merit only if the plaintiff raised the issue at

the administrative level. Id. (citing Thurman v. Comm’r of Soc. Sec., 2018 WL 4300504, at *9

(N.D. Iowa Sept. 10, 2018); Garrison v. Berryhill, 2018 WL 4924554, at *2 (W.D.N.C. Oct. 10,

2018); and Davidson v. Comm’r of Soc. Sec., 2018 WL 4680327, at *1 (Sept. 28, 2018)). In

addition, in Smith v. Saul, No. 1:17-cv-01236, 2019 WL 4131740 (W.D. Tenn. Aug. 28, 2019),

the court observed that, with the exception of a single district court, all district courts within the

Sixth Circuit that have considered the issue have concluded that, under Lucia, a claimant waives

an ALJ appointment issue by failing to timely raise it before the Social Security Administration.

Id. at *1.

                                                  6
       The Court finds these decisions persuasive. Plaintiff offers no reason why this Court

should not reach the same conclusion as the overwhelming majority of district courts in the Sixth

Circuit. Social Security Ruling (SSR) 19-1p, 2019 WL 1324866, which Plaintiff cites, does not

aid her cause: it plainly states that “[w]e will apply this notice on March 15, 2019,” id. at *1,

almost one year after the Appeals Council completed its review of Plaintiff’s claim. Moreover,

the ruling applies only if the claimant raises a timely challenge at the administrative level, id. at

*3, which Plaintiff admits he did not do.

       In addition, the Sixth Circuit’s decision in Jones Brothers, Inc. v. Secretary of Labor, 898

F.3d 669, 679 (6th Cir. 2018), upon which Plaintiff relies, is distinguishable. First, the Sixth

Circuit noted that, while the petitioner did not actually raise the argument before the Federal Mine

and Safety Health Administration (MSHA), it alerted the MSHA to the issue but did not press it.

Thus, the petitioner had forfeited the issue. Id. at 678. However, the court found a sufficient basis

to excuse the forfeiture. That is, the court noted an absence of legal authority as to whether the

MSHA could entertain the claim. Id. at 677. In contrast to Jones, Plaintiff failed to alert the Social

Security Administration to a possible Appointments Clause issue, so he waived, rather than

forfeited, his argument. See United States v. Olano, 507 U.S. 725, 733–34 (1993) (discussing the

distinction between waiver and forfeiture). In addition, the Social Security regulations contain a

provision allowing a claimant to challenge a “provision in the law that [he] believe[s] is

unconstitutional.” 20 C.F.R. § 404.924(d). Thus, by regulation, Plaintiff had an avenue to raise

the issue before the Social Security Administration.

       Although Plaintiff claims that he had no basis to challenge the ALJ’s appointment because

the Supreme Court did not decide Lucia until after the Appeals Council completed its review of

Plaintiff’s claim, “Plaintiff had access to the building blocks of an Appointment Clause challenge



                                                  7
long before [Lucia] existed.” Fitzgerald v. Berryhill, No. 1:17-CV-00144, 2019 WL 1125666, at

*4 (W.D. Ky. Mar. 12, 2019). That is, Freytag v. Commissioner, 501 U.S. 868 (1991), which

provided the foundation of the Court’s reasoning in Lucia, was decided in 1991. Id. In short,

“[b]ecause Plaintiff failed to make an argument or even note a split of authority pertaining to the

appointment of the ALJ at any point in the administrative procedure, the Jones Brothers holding

cannot be extended to the facts of the present case.” Page v. Comm’r of Soc. Sec., 344 F. Supp.

3d 902, 905 (E.D. Mich. 2018).

II.    Substantial Evidence Supports the ALJ’s Evaluation of Plaintiff’s Subjective
       Complaints

       Plaintiff’s back pain was his primary complaint of a disabling condition. Plaintiff argues

the ALJ failed to properly weigh the evidence when she found that Plaintiff’s complaint of

disabling pain was inconsistent with the record as a whole.

       As the Sixth Circuit has long recognized, “pain alone, if the result of a medical impairment,

may be severe enough to constitute disability.” King v. Heckler, 742 F.2d 968, 974 (6th Cir. 1984)

(emphasis added); see also Grecol v. Halter, 46 F. App’x. 773, 775 (6th Cir. 2002). As the relevant

Social Security regulations make clear, however, a claimant’s “statements about [his] pain or other

symptoms will not alone establish that [he is] disabled.” 20 C.F.R. § 404.1529(a); see Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997) (quoting 20 C.F.R. § 404.1529(a)); Hash

v. Comm’r of Soc. Sec., 309 F. App’x 981, 989 (6th Cir. 2009). Instead, a claimant’s assertions of

disabling pain and limitation are evaluated pursuant to the following standard.

       First, it must be determined whether the claimant has a medically determinable impairment

that could reasonably be expected to produce the claimant’s alleged symptoms. See Titles II and

XVI: Evaluation of Symptoms in Disability Claims, Social Security Ruling 16-3p, 2016 WL

1119029, at *3-4 (S.S.A., Mar. 16, 2016). Next, the intensity and persistence of the claimant’s

                                                8
symptoms are evaluated to determine the extent to which they limit his ability to perform work-

related activities. Id. at *4-9. This standard is often referred to as the Duncan standard. See

Workman v. Comm’r of Soc. Sec., 105 F. App’x 794, 801 (6th Cir. 2004).

       As the Sixth Circuit has repeatedly held, “subjective complaints may support a finding of

disability only where objective medical evidence confirms the severity of the alleged symptoms.”

Id. However, where the objective medical evidence fails to confirm the severity of a claimant’s

subjective allegations, the ALJ “has the power and discretion to weigh all of the evidence and to

resolve the significant conflicts in the administrative record.” Workman, 105 F. App’x at 801

(citing Walters, 127 F.3d at 531).

       In this respect, it is recognized that the ALJ’s credibility assessment “must be accorded

great weight and deference.” Workman, 105 F. App’x. at 801 (citing Walters, 127 F.3d at 531);

see also Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 536 (6th Cir. 2001) (“[i]t is for the

[Commissioner] and his examiner, as the fact-finders, to pass upon the credibility of the witnesses

and weigh and evaluate their testimony”). It is not for this Court to reevaluate such evidence anew,

and so long as the ALJ’s determination is supported by substantial evidence, it must stand. The

ALJ found Plaintiff’s subjective allegations inconsistent with the record as a whole, a finding that

should not be lightly disregarded. See Varley v. Sec’y of Health & Human Servs., 820 F.2d 777,

780 (6th Cir. 1987). In fact, the Sixth Circuit has observed that, in general, such “findings are

virtually unchallengeable.” Ritchie v. Comm’r of Soc. Sec., 540 F. App’x 508, 511 (6th Cir. 2013)

(citation omitted).

       In concluding that Plaintiff’s claim of disabling pain was not supported by the record, the

ALJ observed that Plaintiff “undoubtedly has problems related to his back and a long history of

pain and treatment associated with the same.” (PageID.62.) But the ALJ found that the evidence



                                                 9
did not support the level of pain that Plaintiff alleged, that is, pain so severe and consistent that it

precluded an ability to work at all. In particular, the ALJ considered the medical evidence,

Plaintiff’s course of treatment, and his daily activities in determining the extent to which his

symptoms limited his capacity to work. These were proper considerations pursuant to 20 C.F.R.

§ 404.1529(c)(2) and (3).

       As for the medical evidence, the ALJ noted that the record was “scant,” (PageID.61), but

most of what was there generally revealed normal findings. On May 22, 2013, James Stubbart,

M.D., an orthopedic physician, examined Plaintiff on referral from Plaintiff’s primary care

physician, Jeffrey Van Wingen, M.D. Plaintiff reported left leg and back pain, which had not

responded to physical therapy. (PageID.453.) Plaintiff’s treatment history included physical

therapy, home exercises, and occasional use of Vicodin and muscle relaxers. Plaintiff had one

injection at the pain clinic, which provided minimal relief. On examination, Dr. Stubbart noted

that Plaintiff had a normal gait and posture, full strength and normal sensation, negative straight

leg raises, no tenderness in the thoracic or lumbar spine, and right hip and bilateral knee range of

motion within functional limits. (Id.) Dr. Stubbart advised against surgery, as there was no

predictable option with significant benefits, and recommended that Plaintiff continue with home

physical therapy, stretching, and use of over-the-counter anti-inflammatories. (PageID.454.) In

August 2014, Dr. Van Wingen found that Plaintiff had normal sensation and reflexes.

(PageID.361.) On March 31, 2015, Scott Lazzara, M.D., saw Plaintiff for a consultative physical

examination. Plaintiff reported a history of back pain, migraines, depression, and radicular

symptoms. (PageID.399.) On examination, Dr. Lazzara found no evidence of joint laxity,

crepitance, or effusion. Plaintiff was tender over the facet joints on the right side at L3 through

L5 and had mild lumbar straightening. Plaintiff had no trouble getting on and off the examination



                                                  10
or with heel and toe walking. Plaintiff had full cervical range of motion and nearly full lumbar

range of motion. His grip strength, motor strength, and muscle tone were normal. (PageID.401–

03.) Plaintiff walked with a mild limp due to pain, but he did not need an assistive device and did

“not appear to be actively declining.” (PageID.403.) A June 30, 2015 physical examination

reported mostly normal findings, including no back or leg pain. (PageID.416.) On June 27, 2016,

Plaintiff reported to Dr. Vanwingen that he had no back or leg pain. (PageID.436.)

       As for Plaintiff’s treatment, the ALJ noted that it had been “relatively routine and

conservative in nature” (PageID.62), consisting of medical management and physical therapy. See

Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 507 (6th Cir. 2013) (“In general, it is

appropriate for the ALJ to consider a claimant’s treatment (other than medication) in evaluating

his or her symptoms and pain.”); Barnett v. Comm’r of Soc. Sec., No. 06-14430, 2008 WL

2945958, at *8 (E.D. Mich. July 29, 2008) (describing medication and physical therapy as “a

conservative course of treatment”). Plaintiff argues that the ALJ improperly discounted his

subjective complaints because Plaintiff did not undergo surgery or hospitalization. (ECF No. 20

at PageID.500.) But this argument mischaracterizes the ALJ’s reasoning. The ALJ simply made

the point that Plaintiff’s medical providers did not recommend surgery because they believed

conservative treatment was the best approach.

       Finally, the ALJ found Plaintiff’s complaints of disabling pain inconsistent with his daily

activities, which included stretching and strength training. In February 2014, Plaintiff reported

that he was going to the YMCA regularly to work on stretching and strengthening. Dr. Van

Wingen recommended that Plaintiff’s exercise regimen include at least 30 minutes of aerobic

exercise at least three times per week. (PageID.362, 364.) In March 2016 Plaintiff reported that

he had “no complaints” and was still going to the gym “3-4 times per week.” (PageID.411.)



                                                11
Plaintiff stopped going to the gym only because of financial reasons. (PageID.94–95.) The ALJ

also noted that Plaintiff said that he went to his mother’s house weekly for meals, attended church

regularly, performed various household chores, and helped care for his young child. (PageID.62.)

In 2015 Plaintiff reported to Dr. Lazarra that he would “occasionally hunt and fish.” (PageID.399.)

         Contrary to Plaintiff’s argument, the ALJ did not rely on any one factor but instead

considered all of the circumstances bearing on Plaintiff’s subjective complaints. The ALJ’s

assessment was supported by substantial evidence and there is no basis to reject it.

III.     Substantial Evidence Supports the ALJ’s RFC Finding

         Plaintiff argues that the ALJ erred in her RFC finding by restricting Plaintiff to unskilled

work with a simple routine “due to distractions from pain and medication side effects.”

(PageID.63.) Plaintiff asserts that the ALJ erred because even simple jobs “require that the persons

performing them pay attention.” (ECF No. 20 at PageID.500.)

         The ALJ is charged with the responsibility of evaluating the medical evidence and the

claimants testimony to form an “assessment of his residual functional capacity.” 20 C.F.R. §

416.920(a)(4)(iv).     The ALJ found that Plaintiff was moderately limited with regard to

concentrating, persisting, or maintaining pace because of his pain and medication side effects and

therefore limited him to simple and unskilled work. (PageID.59, 63.) Because the ALJ’s finding

of moderate limitations was supported by substantial evidence (PageID.407), her RFC limiting

Plaintiff to unskilled work with a simple routine adequately accommodated such limitations. See

Hycoop v. Comm’r of Soc. Sec., No. 1:15-cv-795, 2016 WL 4500794, at *3 (W.D. Mich. Aug. 29,

2016).

         Plaintiff fails to show error in the RFC finding.




                                                  12
IV.     The ALJ Properly Discounted Dr. Van Wingen’s Deposition Testimony

        Plaintiff presented Dr. Van Wingen’s deposition transcript as medical opinion evidence.

(PageID.440– 49.) The deposition, conducted by Plaintiff’s counsel, lasted approximately seven

minutes. The ALJ gave Dr. Van Wingen’s testimony “little weight.” (PageID.63.) Plaintiff argues

that the ALJ erred in failing to give Dr. Van Wingen’s opinion controlling weight and by not

properly applying the factors set forth in 20 C.F.R. § 404.1527(c) to determine how much weight

to give it.

        The treating physician doctrine recognizes that medical professionals who have a long

history of caring for a claimant and his maladies generally possess significant insight into his

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” and (2) the

opinion “is not inconsistent with the other substantial evidence in the case record.” Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527). That

deference is appropriate, however, only where the opinion “is based upon sufficient medical data.”

Miller v. Sec’y of Health and Human Servs., 1991 WL 229979, at *2 (6th Cir. Nov. 7, 1991)

(citation omitted). The ALJ may reject the opinion of a treating physician where it is unsupported

by the medical record, merely states a conclusion, or is contradicted by substantial medical

evidence. See Cohen, 964 F.2d at 528; Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284,

286-87 (6th Cir. 1994).

        If an ALJ accords less than controlling weight to a treating source’s opinion, the ALJ must

give “good reasons” for doing so. Gayheart, 710 F.3d at 376. Those reasons must be “supported

by the evidence in the case record and must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons
                                                13
for that weight.” Id. This requirement “ensures that the ALJ applies the treating physician rule

and permits meaningful review of the ALJ’s application of the rule.” Id. (citation omitted). Simply

stating that the physician’s opinions “are not well-supported by any objective findings and are

inconsistent with other credible evidence” is, without more, too “ambiguous” to permit meaningful

review of the ALJ’s assessment. Id. at 376-77.

       If the ALJ affords less than controlling weight to a treating physician’s opinion, the ALJ

must still determine the weight it should be afforded. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R. § 404.1527). While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to her assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 F. App’x 448, 450 (5th Cir. 2007).

       The ALJ gave the following explanation for discounting Dr. Van Wingen’s testimony:

       The statements elicited from Dr. Wingen [sic] were largely the result of counsel’s
       leading questions and Dr. Wingen [sic] volunteered very little information pertinent
       to the determination of disability herein. Further, much of the testimony concerning
       symptoms and limitations of the claimant was inconsistent with the doctor’s own
       treatment notes which, as discussed above, show little more than mild to moderate
       abnormality.

(PageID.63.)

       The ALJ’s reasons for discounting Dr. Van Wingen’s testimony were valid and supported

by substantial evidence. The ALJ’s description of Dr. Van Wingen’s testimony as statements in

response to counsel’s leading questions was, for the most part, accurate. His answers often

consisted of one or two words that were framed by the questions or merely echoed counsel’s


                                                 14
statements. More importantly, Dr. Van Wingen cited little in the way of medical signs and

laboratory findings to bolster his opinion that Plaintiff could not perform light and sedentary work.

See 20 C.F.R. § 404.1527(c)(3) (stating that the Commissioner will give more weight to a medical

source’s opinion if it is supported by “relevant evidence . . . , particularly medical signs and

findings”). Instead, Dr. Van Wingen’s testimony was based largely upon Plaintiff’s subjective

complaints. And, the ALJ found the opinion inconsistent with Dr. Van Wingen’s own treatment

notes and other evidence of record. The ALJ did not err in citing these reasons for discounting Dr.

Van Wingen’s opinion. See Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 877 (6th Cir. 2007)

(affirming ALJ’s rejection of treating source opinions that were “inconsistent with the overall

evidence of record” and based on the plaintiff’s “reporting of her symptoms and her conditions”).

       Finally, the ALJ properly applied the factors set forth in 20 C.F.R. § 404.1527(c). While

an ALJ must consider these factors, she need not provide “an exhaustive factor-by-factor analysis”

in her decision. Francis v. Comm’r of Soc. Sec. Admin., 414 F. App’x 802, 804 (6th Cir. 2011).

Here, the ALJ properly considered the factors relevant to her analysis and explained her reasons

for applying them.

       Thus, the Commissioner’s decision was in accordance with applicable law and supported

by substantial evidence.

                                         CONCLUSION

       For the reasons stated herein, the Commissioner’s decision is affirmed.

       An Order consistent with this Opinion will enter.


Dated: March 16, 2020                                          /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge



                                                 15
